PER CURIAM
Defendant was charged with unlawful possession of a controlled substance and unlawful manufacture of a controlled substance. At trial, he was permitted to waive counsel and proceed pro se. Defendant was found guilty and sentenced. On appeal, he contends that the trial court erred in accepting his waiver of counsel without an adequate inquiry into his understanding of his right to counsel or the ramifications of proceeding without counsel. The state concedes that the record does not demonstrate a valid waiver of counsel. We accept the state’s concession.
Reversed and remanded for new trial.